

116 HR 2977 IH: Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2977IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Cicilline (for himself, Mr. Aguilar, Mr. Allred, Mrs. Axne, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brindisi, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Carbajal, Mr. Cárdenas, Mr. Case, Mr. Casten of Illinois, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cohen, Mr. Cooper, Mr. Courtney, Mr. Cox of California, Mrs. Craig, Mr. Crist, Mr. Crow, Mr. Cunningham, Ms. Davids of Kansas, Mrs. Davis of California, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. Delgado, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Mr. Engel, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Ms. Finkenauer, Ms. Frankel, Ms. Gabbard, Mr. Gallego, Mr. Garamendi, Mr. García of Illinois, Mr. Golden, Mr. Gomez, Mr. Green of Texas, Mr. Grijalva, Ms. Haaland, Mr. Harder of California, Mr. Hastings, Mrs. Hayes, Mr. Heck, Mr. Higgins of New York, Ms. Hill of California, Mr. Himes, Ms. Kendra S. Horn of Oklahoma, Mr. Horsford, Ms. Houlahan, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Kim, Mr. Kind, Mrs. Kirkpatrick, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Lamb, Mr. Langevin, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee of California, Mrs. Lee of Nevada, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lipinski, Mr. Loebsack, Mr. Lowenthal, Mrs. Lowey, Mr. Luján, Mrs. Luria, Mr. Lynch, Mr. Malinowski, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Mr. McAdams, Mrs. McBath, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. Meeks, Mr. Morelle, Mr. Moulton, Ms. Mucarsel-Powell, Mrs. Murphy, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Mr. Norcross, Ms. Norton, Mr. O'Halleran, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pappas, Mr. Pascrell, Mr. Peters, Mr. Phillips, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Price of North Carolina, Mr. Quigley, Miss Rice of New York, Mr. Rose of New York, Mr. Rouda, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ryan, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Schiff, Mr. Schrader, Ms. Schrier, Mr. Schneider, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sherrill, Mr. Sires, Mr. Smith of Washington, Ms. Spanberger, Ms. Speier, Mr. Stanton, Ms. Stevens, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Ms. Tlaib, Ms. Torres Small of New Mexico, Mrs. Trahan, Mr. Van Drew, Mr. Vargas, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Ms. Wild, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Election Campaign Act of 1971 to provide for additional disclosure requirements for corporations, labor organizations, Super PACs and other entities, and for other purposes. 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2019 or the DISCLOSE Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—DISCLOSE Act 
Subtitle A—Regulation of Certain Political Spending 
Sec. 101. Clarification of prohibition on participation by foreign nationals in election-related activities. 
Sec. 102. Clarification of application of foreign money ban to certain disbursements and activities. 
Sec. 103. Audit and report on illicit foreign money in Federal elections. 
Sec. 104. Prohibition on contributions and donations by foreign nationals in connections with ballot initiatives and referenda. 
Sec. 105. Disbursements and activities subject to foreign money ban. 
Subtitle B—Reporting of Campaign-Related Disbursements 
Sec. 111. Reporting of campaign-related disbursements. 
Sec. 112. Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfers. 
Sec. 113. Effective date. 
TITLE II—Stand by Every Ad Act 
Sec. 201. Short title. 
Sec. 202. Stand By Every Ad. 
Sec. 203. Disclaimer requirements for communications made through prerecorded telephone calls. 
Sec. 204. No expansion of persons subject to disclaimer requirements on Internet communications. 
Sec. 205. Effective date. 
TITLE III—Other provisions 
Sec. 301. Severability. 
IDISCLOSE Act 
ARegulation of Certain Political Spending 
101.Clarification of prohibition on participation by foreign nationals in election-related activities 
(a)Clarification of prohibitionSection 319(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)) is amended— (1)by striking or at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; or; and (3)by adding at the end the following new paragraph: 
 
(3)a foreign national to direct, dictate, control, or directly or indirectly participate in the decision making process of any person (including a corporation, labor organization, political committee, or political organization) with regard to such person’s Federal or non-Federal election-related activity, including any decision concerning the making of contributions, donations, expenditures, or disbursements in connection with an election for any Federal, State, or local office or any decision concerning the administration of a political committee.. (b)Certification of ComplianceSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection: 
 
(c)Certification of compliance required prior To carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation, limited liability corporation, or partnership during a year, the chief executive officer of the corporation, limited liability corporation, or partnership (or, if the corporation, limited liability corporation, or partnership does not have a chief executive officer, the highest ranking official of the corporation, limited liability corporation, or partnership), shall file a certification with the Commission, under penalty of perjury, that a foreign national did not direct, dictate, control, or directly or indirectly participate in the decision making process relating to such activity in violation of subsection (a)(3), unless the chief executive officer has previously filed such a certification during that calendar year.. (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 
102.Clarification of application of foreign money ban to certain disbursements and activities 
(a)Application to disbursements to Super PACsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);. (b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph: 
 
(8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year: (A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States. 
(B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act. (C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund. 
(D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities.. 103.Audit and report on illicit foreign money in Federal elections (a)In generalTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section: 
 
319A.Audit and report on disbursements by foreign nationals 
(a)Audit 
(1)In generalThe Commission shall conduct an audit after each Federal election cycle to determine the incidence of illicit foreign money in such Federal election cycle. (2)ProceduresIn carrying out paragraph (1), the Commission shall conduct random audits of any disbursements required to be reported under this Act, in accordance with procedures established by the Commission. 
(b)ReportNot later than 180 days after the end of each Federal election cycle, the Commission shall submit to Congress a report containing— (1)results of the audit required by subsection (a)(1); and 
(2)recommendations to address the presence of illicit foreign money in elections, as appropriate. (c)DefinitionsAs used in this section: 
(1)The term Federal election cycle means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date. (2)The term illicit foreign money means any disbursement by a foreign national (as defined in section 319(b)) prohibited under such section.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the Federal election cycle that began during November 2018, and each succeeding Federal election cycle. 104.Prohibition on contributions and donations by foreign nationals in connections with ballot initiatives and referenda (a)In generalSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking election; and inserting the following: election, including a State or local ballot initiative or referendum;. 
(b)Effective dateThe amendment made by this section shall apply with respect to elections held in 2020 or any succeeding year. 105.Disbursements and activities subject to foreign money ban (a)Disbursements describedSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended— 
(1)by striking or at the end of subparagraph (B); and (2)by striking subparagraph (C) and inserting the following: 
 
(C)an expenditure; (D)an independent expenditure; 
(E)a disbursement for an electioneering communication (within the meaning of section 304(f)(3)); (F)a disbursement for a paid internet or paid digital communication that refers to a clearly identified candidate for election for Federal office and is disseminated within 60 days before a general, special or runoff election for the office sought by the candidate or 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate for the office sought by the candidate; 
(G)a disbursement for a broadcast, cable or satellite communication, or for a paid internet or paid digital communication, that promotes, supports, attacks or opposes the election of a clearly identified candidate for Federal, State, or local office (regardless of whether the communication contains express advocacy or the functional equivalent of express advocacy) and is for the purpose of influencing an election; or (H)a disbursement for a broadcast, cable, or satellite communication, or for any communication which is placed or promoted for a fee on an online platform, that discusses a national legislative issue of public importance in a year in which a regularly scheduled general election for Federal office is held, but only if the disbursement is made by a foreign principal who is a government of a foreign country or a foreign political party or an agent of such a foreign principal under the Foreign Agents Registration Act of 1938, as amended.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to disbursements made on or after the date of the enactment of this Act. BReporting of Campaign-Related Disbursements 111.Reporting of campaign-related disbursements (a)Disclosure requirements for corporations, labor organizations, and certain other entities (1)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows: 
 
324.Disclosure of campaign-related disbursements by covered organizations 
(a)Disclosure statement 
(1)In generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in an election reporting cycle shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)— (A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the first such disclosure date) and ending on the first such disclosure date; and 
(B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date. (2)Information describedThe information described in this paragraph is as follows: 
(A)The name of the covered organization and the principal place of business of such organization and, in the case of a covered organization that is a corporation (other than a business concern that is an issuer of a class of securities registered under section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file reports under section 15(d) of that Act (15 U.S.C. 78o(d))) or an entity described in subsection (e)(2), a list of the beneficial owners (as defined in paragraph (4)(A)) of the entity that— (i)identifies each beneficial owner by name and current residential or business street address; and 
(ii)if any beneficial owner exercises control over the entity through another legal entity, such as a corporation, partnership, limited liability company, or trust, identifies each such other legal entity and each such beneficial owner who will use that other entity to exercise control over the entity. (B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000, and the name and address of the person to whom the disbursement was made. 
(C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate. (D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party. 
(E) 
(i)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were paid directly to such account by persons other than the covered organization that controls the account, for each such payment to the account— (I)the name and address of each person who made such payment during the period covered by the statement; 
(II)the date and amount of such payment; and (III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the account in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date. 
(ii)In any calendar year after 2020, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2020. (F) (i)If the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each payment to the covered organization— 
(I)the name and address of each person who made such payment during the period covered by the statement; (II)the date and amount of such payment; and 
(III)the aggregate amount of all such payments made by the person during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date,but only if such payment was made by a person who made payments to the covered organization in an aggregate amount of $10,000 or more during the period beginning on the first day of the election reporting cycle (or, if earlier, the period beginning one year before the disclosure date) and ending on the disclosure date. (ii)In any calendar year after 2020, section 315(c)(1)(B) shall apply to the amount described in clause (i) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2020. 
(G)Such other information as required in rules established by the Commission to promote the purposes of this section. (3)Exceptions (A)Amounts received in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in commercial transactions in the ordinary course of any trade or business conducted by the covered organization or in the form of investments (other than investments by the principal shareholder in a limited liability corporation) in the covered organization. For purposes of this subparagraph, amounts received by a covered organization as remittances from an employee to the employee’s collective bargaining representative shall be treated as amounts received in commercial transactions in the ordinary course of the business conducted by the covered organization. 
(B)Donor restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if— (i)the person described in such subparagraph prohibited, in writing, the use of the payment made by such person for campaign-related disbursements; and 
(ii)the covered organization agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements. (C)Threat of harassment or reprisalThe requirement to include any information relating to the name or address of any person (other than a candidate) in a statement submitted under paragraph (1) shall not apply if the inclusion of the information would subject the person to serious threats, harassment, or reprisals. 
(4)Other definitionsFor purposes of this section: (A)Beneficial owner defined (i)In generalExcept as provided in clause (ii), the term beneficial owner means, with respect to any entity, a natural person who, directly or indirectly— 
(I)exercises substantial control over an entity through ownership, voting rights, agreement, or otherwise; or (II)has a substantial interest in or receives substantial economic benefits from the assets of an entity. 
(ii)ExceptionsThe term beneficial owner shall not include— (I)a minor child; 
(II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; (III)a person acting solely as an employee of an entity and whose control over or economic benefits from the entity derives solely from the employment status of the person; 
(IV)a person whose only interest in an entity is through a right of inheritance, unless the person also meets the requirements of clause (i); or (V)a creditor of an entity, unless the creditor also meets the requirements of clause (i). 
(iii)Anti-abuse ruleThe exceptions under clause (ii) shall not apply if used for the purpose of evading, circumventing, or abusing the provisions of clause (i) or paragraph (2)(A). (B)Disclosure dateThe term disclosure date means— 
(i)the first date during any election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000; and (ii)any other date during such election reporting cycle by which a person has made campaign-related disbursements aggregating more than $10,000 since the most recent disclosure date for such election reporting cycle. 
(C)Election reporting cycleThe term election reporting cycle means the 2-year period beginning on the date of the most recent general election for Federal office. (D)PaymentThe term payment includes any contribution, donation, transfer, payment of dues, or other payment. 
(b)Coordination with other provisions 
(1)Other reports filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304. (2)Treatment as separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986. 
(c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304. (d)Campaign-Related disbursement defined (1)In generalIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following: 
(A)An independent expenditure which expressly advocates the election or defeat of a clearly identified candidate for election for Federal office, or is the functional equivalent of express advocacy because, when taken as a whole, it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate for election for Federal office. (B)Any public communication which refers to a clearly identified candidate for election for Federal office and which promotes or supports the election of a candidate for that office, or attacks or opposes the election of a candidate for that office, without regard to whether the communication expressly advocates a vote for or against a candidate for that office. 
(C)An electioneering communication, as defined in section 304(f)(3). (D)A covered transfer. 
(2)Intent not requiredA disbursement for an item described in subparagraph (A), (B), (C), or (D) of paragraph (1) shall be treated as a campaign-related disbursement regardless of the intent of the person making the disbursement. (e)Covered organization definedIn this section, the term covered organization means any of the following: 
(1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986). (2)A limited liability corporation that is not otherwise treated as a corporation for purposes of this Act (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986). 
(3)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code). (4)A labor organization (as defined in section 316(b)). 
(5)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (6)). (6)A political committee with an account that accepts donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to such accounts. 
(f)Covered transfer defined 
(1)In generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization— (A)designates, requests, or suggests that the amounts be used for— 
(i)campaign-related disbursements (other than covered transfers); or (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements; 
(B)made such transfer or payment in response to a solicitation or other request for a donation or payment for— (i)the making of or paying for campaign-related disbursements (other than covered transfers); or 
(ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements; (C)engaged in discussions with the recipient of the transfer or payment regarding— 
(i)the making of or paying for campaign-related disbursements (other than covered transfers); or (ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements; 
(D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or (E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment. 
(2)ExclusionsThe term covered transfer does not include any of the following: (A)A disbursement made by a covered organization in a commercial transaction in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization. 
(B)A disbursement made by a covered organization if— (i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and 
(ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements. (3)Special rule regarding transfers among affiliates (A)Special ruleA transfer of an amount by one covered organization to another covered organization which is treated as a transfer between affiliates under subparagraph (C) shall be considered a covered transfer by the covered organization which transfers the amount only if the aggregate amount transferred during the year by such covered organization to that same covered organization is equal to or greater than $50,000. 
(B)Determination of amount of certain payments among affiliatesIn determining the amount of a transfer between affiliates for purposes of subparagraph (A), to the extent that the transfer consists of funds attributable to dues, fees, or assessments which are paid by individuals on a regular, periodic basis in accordance with a per-individual calculation which is made on a regular basis, the transfer shall be attributed to the individuals paying the dues, fees, or assessments and shall not be attributed to the covered organization. (C)Description of transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if— 
(i)one of the organizations is an affiliate of the other organization; or (ii)each of the organizations is an affiliate of the same organization,except that the transfer shall not be treated as a transfer between affiliates if one of the organizations is established for the purpose of making campaign-related disbursements. 
(D)Determination of affiliate statusFor purposes of subparagraph (C), a covered organization is an affiliate of another covered organization if— (i)the governing instrument of the organization requires it to be bound by decisions of the other organization; 
(ii)the governing board of the organization includes persons who are specifically designated representatives of the other organization or are members of the governing board, officers, or paid executive staff members of the other organization, or whose service on the governing board is contingent upon the approval of the other organization; or (iii)the organization is chartered by the other organization. 
(E)Coverage of transfers to affiliated section 501(c)(3) organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization. (g)No effect on other reporting requirementsNothing in this section shall be construed to waive or otherwise affect any other requirement of this Act which relates to the reporting of campaign-related disbursements.. 
(2)Conforming amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement. (b)Coordination with FinCEN (1)In generalThe Director of the Financial Crimes Enforcement Network of the Department of the Treasury shall provide the Federal Election Commission with such information as necessary to assist in administering and enforcing section 324 of the Federal Election Campaign Act of 1971, as added by this section. 
(2)ReportNot later than 6 months after the date of the enactment of this Act, the Chairman of the Federal Election Commission, in consultation with the Director of the Financial Crimes Enforcement Network of the Department of the Treasury, shall submit to Congress a report with recommendations for providing further legislative authority to assist in the administration and enforcement of such section 324. 112.Application of foreign money ban to disbursements for campaign-related disbursements consisting of covered transfersSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)), as amended by section 102, is amended by striking the semicolon and inserting the following: , and any disbursement, other than a disbursement described in section 324(a)(3)(A), to another person who made a campaign-related disbursement consisting of a covered transfer (as described in section 324) during the 2-year period ending on the date of the disbursement;. 
113.Effective dateThe amendments made by this subtitle shall apply with respect to disbursements made on or after January 1, 2020, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. IIStand by Every Ad Act 201.Short titleThis title may be cited as the Stand By Every Ad Act. 
202.Stand By Every Ad 
(a)Expanded disclaimer requirements for certain communicationsSection 318 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120) is amended by adding at the end the following new subsection:  (e)Expanded disclaimer requirements for communications not authorized by candidates or committees (1)In generalExcept as provided in paragraph (6), any communication described in paragraph (3) of subsection (a) which is transmitted in an audio or video format (including an Internet or digital communication), or which is an Internet or digital communication transmitted in a text or graphic format, shall include, in addition to the requirements of paragraph (3) of subsection (a), the following: 
(A)The individual disclosure statement described in paragraph (2)(A) (if the person paying for the communication is an individual) or the organizational disclosure statement described in paragraph (2)(B) (if the person paying for the communication is not an individual). (B)If the communication is transmitted in a video format, or is an Internet or digital communication which is transmitted in a text or graphic format, and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324— 
(i)the Top Five Funders list (if applicable); or (ii)in the case of a communication which, as determined on the basis of criteria established in regulations issued by the Commission, is of such short duration that including the Top Five Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Five Funders list, the name of a website which contains the Top Five Funders list (if applicable) or, in the case of an Internet or digital communication, a hyperlink to such website. 
(C)If the communication is transmitted in an audio format and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324— (i)the Top Two Funders list (if applicable); or 
(ii)in the case of a communication which, as determined on the basis of criteria established in regulations issued by the Commission, is of such short duration that including the Top Two Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Two Funders list, the name of a website which contains the Top Two Funders list (if applicable). (2)Disclosure statements described (A)Individual disclosure statementsThe individual disclosure statement described in this subparagraph is the following: I am ________, and I approve this message., with the blank filled in with the name of the applicable individual. 
(B)Organizational disclosure statementsThe organizational disclosure statement described in this subparagraph is the following: I am ________, the ________ of ________, and ________ approves this message., with— (i)the first blank to be filled in with the name of the applicable individual; 
(ii)the second blank to be filled in with the title of the applicable individual; and (iii)the third and fourth blank each to be filled in with the name of the organization or other person paying for the communication. 
(3)Method of conveyance of statement 
(A)Communications in text or graphic formatIn the case of a communication to which this subsection applies which is transmitted in a text or graphic format, the disclosure statements required under paragraph (1) shall appear in letters at least as large as the majority of the text in the communication. (B)Communications transmitted in audio formatIn the case of a communication to which this subsection applies which is transmitted in an audio format, the disclosure statements required under paragraph (1) shall be made by audio by the applicable individual in a clear and conspicuous manner. 
(C)Communications transmitted in video formatIn the case of a communication to which this subsection applies which is transmitted in a video format, the information required under paragraph (1)— (i)shall appear in writing at the end of the communication or in a crawl along the bottom of the communication in a clear and conspicuous manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 6 seconds; and 
(ii)shall also be conveyed by an unobscured, full-screen view of the applicable individual or by the applicable individual making the statement in voice-over accompanied by a clearly identifiable photograph or similar image of the individual, except in the case of a Top Five Funders list. (4)Applicable individual definedThe term applicable individual means, with respect to a communication to which this subsection applies— 
(A)if the communication is paid for by an individual, the individual involved; (B)if the communication is paid for by a corporation, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation); 
(C)if the communication is paid for by a labor organization, the highest ranking officer of the labor organization; and (D)if the communication is paid for by any other person, the highest ranking official of such person. 
(5)Top Five Funders list and Top Two Funders list defined 
(A)Top Five Funders listThe term Top Five Funders list means, with respect to a communication which is paid for in whole or in part with a campaign-related disbursement (as defined in section 324), a list of the five persons who, during the 12-month period ending on the date of the disbursement, provided the largest payments of any type in an aggregate amount equal to or exceeding $10,000 to the person who is paying for the communication and the amount of the payments each such person provided. If two or more people provided the fifth largest of such payments, the person paying for the communication shall select one of those persons to be included on the Top Five Funders list. (B)Top Two Funders listThe term Top Two Funders list means, with respect to a communication which is paid for in whole or in part with a campaign-related disbursement (as defined in section 324), a list of the persons who, during the 12-month period ending on the date of the disbursement, provided the largest and the second largest payments of any type in an aggregate amount equal to or exceeding $10,000 to the person who is paying for the communication and the amount of the payments each such person provided. If two or more persons provided the second largest of such payments, the person paying for the communication shall select one of those persons to be included on the Top Two Funders list. 
(C)Exclusion of certain paymentsFor purposes of subparagraphs (A) and (B), in determining the amount of payments made by a person to a person paying for a communication, there shall be excluded the following: (i)Any amounts provided in the ordinary course of any trade or business conducted by the person paying for the communication or in the form of investments in the person paying for the communication. 
(ii)Any payment which the person prohibited, in writing, from being used for campaign-related disbursements, but only if the person paying for the communication agreed to follow the prohibition and deposited the payment in an account which is segregated from any account used to make campaign-related disbursements. (6)Special rules for certain communications (A)Exception for communications paid for by political parties and certain political committeesThis subsection does not apply to any communication to which subsection (d)(2) applies. 
(B)Treatment of video communications lasting 10 seconds or lessIn the case of a communication to which this subsection applies which is transmitted in a video format, or is an Internet or digital communication which is transmitted in a text or graphic format, the communication shall meet the following requirements: (i)The communication shall include the individual disclosure statement described in paragraph (2)(A) (if the person paying for the communication is an individual) or the organizational disclosure statement described in paragraph (2)(B) (if the person paying for the communication is not an individual). 
(ii)The statement described in clause (i) shall appear in writing at the end of the communication, or in a crawl along the bottom of the communication, in a clear and conspicuous manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds. (iii)The communication shall include, in a clear and conspicuous manner, a website address with a landing page which will provide all of the information described in paragraph (1) with respect to the communication. Such address shall appear for the full duration of the communication. 
(iv)To the extent that the format in which the communication is made permits the use of a hyperlink, the communication shall include a hyperlink to the website address described in clause (iii).. (b)Application of expanded requirements to public communications consisting of campaign-Related disbursementsSection 318(a) of such Act (52 U.S.C. 30120(a)) is amended by striking for the purpose of financing communications expressly advocating the election or defeat of a clearly identified candidate and inserting for a campaign-related disbursement, as defined in section 324, consisting of a public communication. 
(c)Exception for communications paid for by political parties and certain political committeesSection 318(d)(2) of such Act (52 U.S.C. 30120(d)(2)) is amended— (1)in the heading, by striking others and inserting certain political committees; 
(2)by striking Any communication and inserting (A) Any communication; (3)by inserting which (except to the extent provided in subparagraph (B)) is paid for by a political committee (including a political committee of a political party) and after subsection (a); 
(4)by striking or other person each place it appears; and (5)by adding at the end the following new subparagraph: 
 
(B) 
(i)This paragraph does not apply to a communication paid for in whole or in part during a calendar year with a campaign-related disbursement, but only if the covered organization making the campaign-related disbursement made campaign-related disbursements (as defined in section 324) aggregating more than $10,000 during such calendar year. (ii)For purposes of clause (i), in determining the amount of campaign-related disbursements made by a covered organization during a year, there shall be excluded the following: 
(I)Any amounts received by the covered organization in the ordinary course of any trade or business conducted by the covered organization or in the form of investments in the covered organization. (II)Any amounts received by the covered organization from a person who prohibited, in writing, the organization from using such amounts for campaign-related disbursements, but only if the covered organization agreed to follow the prohibition and deposited the amounts in an account which is segregated from any account used to make campaign-related disbursements.. 
203.Disclaimer requirements for communications made through prerecorded telephone calls 
(a)Application of requirements 
(1)In generalSection 318(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended by inserting after “mailing,” each place it appears the following: “telephone call which consists in substantial part of a prerecorded audio message,”. (2)Application to communications subject to expanded disclaimer requirementsSection 318(e)(1) of such Act (52 U.S.C. 30120(e)(1)), as added by section 202(a), is amended in the matter preceding subparagraph (A) by striking which is transmitted in an audio or video format and inserting which is transmitted in an audio or video format or which consists of a telephone call consisting in substantial part of a prerecorded audio message. 
(b)Treatment as communication transmitted in audio format 
(1)Communications by candidates or authorized personsSection 318(d) of such Act (52 U.S.C. 30120(d)) is amended by adding at the end the following new paragraph:  (3)Prerecorded telephone callsAny communication described in paragraph (1), (2), or (3) of subsection (a) (other than a communication which is subject to subsection (e)) which is a telephone call consisting in substantial part of a prerecorded audio message shall include, in addition to the requirements of such paragraph, the audio statement required under subparagraph (A) of paragraph (1) or the audio statement required under paragraph (2) (whichever is applicable), except that the statement shall be made at the beginning of the telephone call.. 
(2)Communications subject to expanded disclaimer requirementsSection 318(e)(3) of such Act (52 U.S.C. 30120(e)(3)), as added by section 202(a), is amended by adding at the end the following new subparagraph:  (D)Prerecorded telephone callsIn the case of a communication to which this subsection applies which is a telephone call consisting in substantial part of a prerecorded audio message, the communication shall be considered to be transmitted in an audio format.. 
204.No expansion of persons subject to disclaimer requirements on Internet communicationsNothing in this title or the amendments made by this title may be construed to require any person who is not required under section 318 of the Federal Election Campaign Act of 1971 (as provided under section 110.11 of title 11 of the Code of Federal Regulations) to include a disclaimer on communications made by the person through the internet to include any disclaimer on any such communications. 205.Effective dateThe amendments made by this title shall apply with respect to communications made on or after January 1, 2020, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments. 
IIIOther provisions 
301.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 